Appeal by the defendant from a judgment of the Supreme Court, Queens County (Beer-man, J.), rendered October 25, 1984, convicting him of criminal mischief in the fourth degree and unauthorized use of a vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s assertions, we find that the trial court’s refusal to give an expanded identification charge was not error. The charge properly instructed the jury as to both the People’s burden to prove identification beyond a reasonable doubt, and the general factors relevant to an evaluation of the witnesses’ veracity and the accuracy of their observations (see, People v Whalen, 59 NY2d 273, 279; People v Daniels, 88 AD2d 392, 400).
We have examined the remainder of the defendant’s contentions on appeal and find them to be either unpreserved for appellate review or without merit. Thompson, J. P., Weinstein, Rubin and Harwood, JJ., concur.